Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s Notice of Appeal filed on 02/04/2021, after the Advisory Action on 12/18/2020.
Applicant’s arguments have been fully considered and are persuasive. Conforming to MPEP 2173.01, acknowledgment is made of applicant’s term "liquid crystalline polymer" which has been given a special definition in the specification:

    PNG
    media_image1.png
    188
    869
    media_image1.png
    Greyscale

Claims 1-7, 9, 10, 12 and 31-40 are pending.

Allowable Subject Matter
Claims 1-7, 9, 10, 12 and 31-40 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 1 is the inclusion of the limitation 
“…an optically transparent bi-stable member including an optically transparent liquid crystalline polymer layer, wherein the bi-stable member is structured to move from a first state to a second state in response to a first stimulus and from the second state to the first state in response to a second stimulus, wherein the bi-stable member has an arch-shaped portion, wherein the first state is a first arched state and the second state is a second arched state opposite the first arched state, and wherein the movement from the first state to the second state and the movement from the second state to the first state is each by snap-through action so as to provide haptic feedback.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 2-7, 9, 31-35 are also allowed due to their virtue of dependency.
The primary reason for the allowance of the independent claim 10 is the inclusion of the limitation 
“…providing a first stimulus to an optically transparent bi-stable member including an optically transparent liquid crystalline polymer layer to cause the bi-stable member to move from a first state to a second state; and providing a second stimulus to the bi-stable member to cause the bi-stable member to move from the second state to the first state, wherein the bi-stable member has an arch-shaped portion, wherein the first state is a first arched state and the second state is a second arched state opposite the first arched state, and wherein the movement from the first state to the second state and the movement from the second state to the first date is each by snap-through action.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 10. Claims 12, 36-40 are also allowed due to their virtue of dependency.
Yrjanainen et al. US 2003/0156099 and Johnson et al. PCT/EP2017/053097 (US 2019/0050102), considered as most closely related prior art documents, are silent as of the specific limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANG V NGUYEN/
Primary Examiner, Art Unit 2871